Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
The amendment filed with the RCE submission of November 2, 2021 has been received and entered. With the entry of the amendment, claims 2, 3 and 7 are canceled, and claims 1, 4-6 and 8-13 are pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al (US 2011/0247860) in view of Hotta et al (US 2010/0003399), Japan 10-072678 (hereinafter ‘678), Rickert (US 4808431), Ang (US 5938845), Kanda .
Claims 1, 6, 12, 13: Yoshioka teaches a method for fabricating a wiring (circuit) board in which the target substrate having via holes and/or trenches  (note 0017, 0031 – note holes or grooves/trenches, figure 1B) is subjected to an electroless plating process while being immersed in an electroless plating solution to fill the holes and/or trenches with a plating metal (figure 1E, 0034, o111).  Yoshioka describes initially providing a film on the substrate, then forming the recesses/grooves/holes, then applying catalyst, then removing the film, leaving catalyst only in the recesses, and then electroless plating only in the recesses where the catalyst present (Figure 1A-1E, and note 0028, 0111), and thus as shown in figures 1E, plating is not applied to the top surface, but is only in the recesses.  The recesses can be formed with a depth of 30 microns and a thickness (or width) of 20 microns (0138, and also note 0094 noting width of lines of less than or equal to 20 microns, so would also at least suggest that the width would acceptably be 20 microns, for example, from optimizing the range taught) (meeting the requirements of claim 13 for width and diameter).  Additionally, while 30 microns is deeper than that claimed in claim 13, it is also taught that the depth can be simply equal to or greater than the resin film, which can be 2 microns, so it would also have been obvious to optimize within the range of 2-30 microns as well, giving values for depth in the claimed range of claim 13 for trenches and vias as well (note 0093, 0137). 
(A) As to the specific plating solution including a water soluble metal salt, a reducing agent, a complexing agent, and a leveler as claimed, Yoshioka generally teaches electroless plating solutions for plating copper, nickel, etc. can be used (0111-0112) and describes using a commercial electroless plating copper solutions (0140).  Hotta teaches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka to use a plating solution as described by Hotta to provide a desirable plating without defects, since Yoshioka indicates using copper or nickel electroless plating, and Hotta as described above, indicates that an electroles plating solution for such plating used on a similar surface to Yoshioka can be one with a water soluble metal salt, a reducing agent, a complexing agent, and a leveler as claimed, giving a desirable plating without defects.  Additionally, as discussed above, Hotta would further suggest that trenches for plating can be 20 microns wide and 13 microns deep, in the claimed range, with an expectation of 
(B) As to specifically supplying the electroless plating solution to under the target substrate, and diffusing an oxygen containing gas into the electroless plating solution supplied under the target substrate, and allowing the electroless plating solution to overflow from over the target substrate, and the air bubble size, Yoshioka describes that plating can be by immersion in plating solution and be copper or nickel plating solution (0111-0112), and Hotta describes that plating can be with immersing of the target substrate ([0047]) and that the plating can be a copper plating solution or nickel plating solution ([0047], [0020]).  ‘678 describes a process for electroless plating a wiring board ([0012]), where for plating, a target substrate 7 (board) is immersed in a copper plating solution (figure 1, [0011]-[0012]), and electroless plating solution is supplied to under the target substrate 7 (note feed of plating solution from pipe 6 to the lower part of the plating tank below the shown substrate 7) (figure 1, [0011]), where as noted there is also overflow from over the target substrate by way of the overflow tank area (figure 1, note overflow arrow into a tank that becomes piping 6, [0011]). Furthermore, ‘678 describes the desirable diffusion of oxygen containing gas (air)  into the plating solution under the target substrate using air bubble generator 3 and also fine bubble source 2 ([0011]-[0012], [0009], figure 1, abstract), where the providing of the oxygen containing gas helps improve physical properties of the plating film and improve the stability of the bath, and gives high quality plating without bumps or unevenness ([0002], [0005], [0013]).  For the diffusion as claimed, the diffusing can be considered as diffusing provided using the air bubble generator 3 with the fine bubble source 2  or the fine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta to use the plating method with air bubble generation using a diffuser as suggested by ‘678 in order to provide a desirable high quality plating, since Yoshioka indicates plating by immersing in plating solution and Hotta teaches that known plating methods can be used, and ‘678 describes a known method for electroless plating wiring boards with immersion, that includes supplying the electroless plating solution to under the target substrate, and diffusing an oxygen containing gas into the electroless plating solution supplied under the target substrate from a diffuser, and allowing the electroless plating solution to overflow from over the target substrate, where providing this process will help provide a desirable high quality plating without bumps or unevenness. ‘678 further indicates that the fine air bubbles can be provided with a size of 5-100 microns ([0007], abstract) from a porous surface ([0011]), which overlaps the claimed range, and it would be obvious to optimize within the range provided, giving a result in the claimed range, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(C) as to suspending oxygen containing gas diffusion for a predetermined amount of time before the target substrate is completely immersed in the plating solution, ‘678 shows how the target substrate (7) can be completely immersed for plating (figure 1).  As discussed above, Yoshioka, Hotta and ‘678 indicate that the plating can be copper electroless plating, where Hotta notes using reducing agent such as formaldehyde 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta and ‘678 to initially provide the electroless plating solution without the substrate and diffuse air (oxygen containing gas) in to the electroless plating solution without the substrate, then suspend the diffusion of the air for a predetermined amount of time, then add the 
(D) As to the electroless plating system as claimed, ‘678 would further describe providing a plating tank 1 filled with electroless plating solution (figure 1, [0012]), a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), duplication of parts (here more than one tubular sparger member) would have no patentable significance as not giving a new and unexpected result as simply additional sparging would be suggested.
Optionally, further using Matsumura and ‘780, Matsumura, further describes how plating baths, that can include electroless plating baths, can be provided with immersed target substrates, where the bath can be provided with a tubular sparger member below the immersed target substrate, and where the sparger has liquid injection holes, and where the tubular member extends horizontally and would have a length greater than the horizontal width of the substrate (note figures 1, 2, column 4, lines 20-35, column 6, lines 10-60).  ‘780 describes how electroless plating can be 
(E) As to the placement of the diffuser for the oxygen containing gas such that the diffuser is disposed above the plating solution supply inlet (claim 1) and the use of the 
Kanda further describes providing electroless plating solutions and plating methods ([0003]), and shows how in a plating tank, it would be known to feed plating solution from below (note circulation line 202) and then for the flow to be straightened by passing through a straightening plate 204 shown as a plate with holes (openings) (figure 14, [0155]-[0158]), and also note a similar plate 154 with similar solution feed (figure 11, [0147]-[0148]).  Therefore, it would have been obvious to one of ordinary skill 
Furthermore, when also providing the rectifier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678, Rickert, Ang and Kanda, EITHER alone or further in view of Matsumura and ‘780 such that when designing a system to have both the air diffuser and the tubular members for solution inlets as discussed above and also the rectifier, that from the descriptions of ‘678, Ang, ‘780 and Kanda there would be design considerations where the tubular members and air diffuser would be placed beneath the substrate and also be positioned in the tank, since both tubular member and air diffusers need to be present, and as shown by ‘678 diffusers can be both above and below an area of plating solution inlet and it is desirable to have different diffuser In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
(F) As to the supplying and overflow of the electroless plating solution conducted so that  a liquid current of the electroless plating solution causes the air bubbles to be uniformly dispersed over the entire target substrate surface, with the use of Kanda, there would be a controlled straight feed of solution as discussed in section (E) above, and further, as discussed the solution would be supplied from below, and excess would overflow, giving the liquid current of solution moving upwards. Furthermore, ‘687 indicates how bubbles would rise up from the generating source through the bath to the substrate (as shown in figure 1), and ‘780 also indicates how the air bubbles would rise up (figure 3).  Therefore, it would be understood that the liquid current would also pull bubbles up as the bubbles tend to rise from the generating source and the liquid current moving up would carry more bubbles as the bubbles are diffused in the liquid of the bath (as discussed for section (A) above).  Furthermore, as to the uniform dispersion over the entire target substrate surface, Sone describes electrolessly plating a target substrate, where air bubbles would be provided from under the substrate, where it is taught that the bubbles are desired to be uniformly supplied into the region of the plating solution  that is the plating region of a substrate to be plated, and supplied uniformly into the plating solution around the substrate to be plated so as to eliminate irregularities in air mixing around the substrate, giving more uniform plating (note column 2, lines 1-10, figure 1), where the air can come from bodies in a bottom area of the tank with holes, with a hole size less than 100 microns, for example, with ascending air bubbles (note column 2, lines 25-65, for example), and describes having the bubbles ascend in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda and ‘780, EITHER alone or further in view of Matsumura to provide that the air bubbles and liquid supply with the straight moving up is supplied to provide a uniform dispersion of the air bubbles across the entire target surface as suggested by Sone in order to provide desirable uniform plating of the target areas, since the combination of Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda and ‘780, EITHER alone or further in view of Matsumura would provide air bubbles with supply and overflow of the electroless solution moving the bubbles up towards the target substrate and Sone describes how it would be desirable to provide a uniform dispersion of air bubbles in the substrate area for more uniform plating when electroless plating, where while Sone describes a gold plating since Sone discloses preventing irregularities in air mixing as the benefit for giving more uniform plating it would also be expected that this benefit would also apply to other electroless plating, where  ‘678 also shows the diffusing/mixing of air, for example. 
(G) As to the supplying/overlow/uniform dispersion of air bubbles discussed in section (F) above also forming an oxidizing atmosphere on the target substrate surface including the via holes and/or trenches to prevent deposition of plating metal outside of the trenches or via holes and leaving a reducing atmosphere inside the via holes and/or trenches to promote the plating reaction such that the via holes and/or trenches are filled with plating metal, as discussed above, the same substrate surface with via holes and/or trenches as claimed in claims 1 and 13 will be provided including with prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Note as well, how applicant indicates starting with a substrate with catalyst only in recesses to plate only recesses (holes/trenches) as in Yoshioka (note applicant’s Figures 3C-4B and specification at 0055-0074). Note, even if only the fine bubbles of ‘678 to be used, ‘780 is also used and it indicates how simply a fine bubble diffusion can be provide during plating.
Claim 4: When providing the electroless plating process of Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda, ‘780 and Sone, EITHER alone OR further in view of Matsumura as provided for claim 1 above, ‘678 would further describe providing an overflow tank allowing the electroless plating solution to overflow from over the target substrate (figure 1, note overflow arrow into a tank that becomes piping 6, [0011]) suggesting such use as conventional, and Ang would further suggest such an overflow tank (column 4,lines 50-60, figure 3, note trough 280 acting as a tank).

Claims 8, 9: as discussed above ‘678 would provide air supply by the diffusing of fine bubbles from source 2, for example, where the air supply would be suspended for the supplying of the substrates.  Since the supply would simply be suspended, the same supply would be indicated before and after the suspension and would be the supply amount suggested by ‘678, which is 0.7 to 2.5 l/min per liter of plating solution, which overlaps the claimed amounts of claims 8 and 9 ([0009]).  This provides an amount overlapping that claimed, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). ‘678 also indicates that large bubbles can be provided, but this can be a separate providing, and can be a second diffusing if considered as diffused, and so the first diffusing of the fine bubbles can meet the requirements of the claims. While ‘678 shows the source 2 as on the bottom of the tank, ‘780 would further indicate that tubular members 19 for air diffusion can be used also with micron size range pores (such as 55 microns) to give microaeration (translation, page 3), further indicating using similarly small fine air bubbles from tubular members that would be placed as discussed for claim 1 would be acceptable.  Sone also notes using tubular members with holes of less than 100 microns in size (column 2, line 60 through column 3, line 10).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claim 11: As to making the diffusers of porous ceramic, this would be suggested as discussed for claim 5 above. As to providing a plurality of the diffusers, ‘678 describes a plurality of diffusers extending horizontally (note 3 and 2) and below the substrate ([0011], figure 1), where pipe 3 at least can be considered tubular ([0011]). As to the use of a plurality of tubular members, ‘678 shows one pipe 3, however, as discussed in MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), duplication of parts (here more than one tubular diffuser) would have no patentable significance as not giving a new and unexpected result as simply additional diffusing would be suggested.  Furthermore, ‘780 would suggest how using a plurality of tubular air diffuser members 19 would be known (figures 1-5, translation pages 2, 3), further .

Claim 5 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda, ‘780 and Sone, EITHER alone OR further in view of Matsumura as applied to claims 1, 4-6 and 8-13 above, and further in view of Omasa (US 2001/0045360).
Claim 5: Further as to the diffuser made of a porous ceramic, ‘678 describes a fine bubble generating means for example as a fluororesin porous board ([0011]), giving a porous body made of fluororesin. As to a porous body made of ceramic, Omasa describes that microporous ceramic (note pores of 50-60 microns) can also be used for making a body through which air bubbles generated in a copper plating bath ([0200]-[0205]).   ‘780 further notes that a porous air diffuser for an electroless plating bath can be made of ceramic (translation, page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka in view of Hotta, ‘678, Rickert, Ang, Kanda, ‘780 and Sone EITHER alone OR further in view of Matsumura to specifically use ceramic for the porous body material as suggested by Omasa with an expectation of providing a predictably acceptable porous body material, because ’678 describes using a body of fluororesin, but Omasa describes that air bubbles can also be provided to copper solutions using ceramic porous bodies with micropores, as well, and ‘780 it would further indicate how air diffusers can be made from ceramic.  Furthermore, if desired it would also be understood that the pipes 3 of ‘678 for supplying air bubbles would also be acceptably provided be ceramic pipes with holes (and so a porous ceramic body) since Omasa 

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered. 
(A) Please note the adjustment to the rejections due to the amendments to the claims, with the reference to Sone added.
(B) applicant argues that that the references would not provide the supplying/overflow/liquid current providing the uniformly dispersed air bubbles over the entire target surface and forming the oxidizing atmosphere and reducing atmosphere as claimed, where simply providing diffusion as part of the electroless plating does not in itself prevent deposition of the plating metal, where it is argued that ‘678 provides the diffusion to prevent plating without bumps or unevenness, and would not provide the features claimed.  Further it is argued that in Yoshioka the presence/absence of plating is due to where plating catalyst is, and would not suggest the above claimed features to prevent plating, and also that there would be no rational basis to modify Yoshioka to provide these features and it would not be suggested from the prior art, and argues that there would be no rational basis to include the oxygen diffusion to be in Yoshioka, arguing that Yoshioka has no plating to reduce bumps and unevenness, or understanding the oxygen diffusion can be used to prevent plating.
The Examiner has reviewed these arguments however the rejections above are maintained.  As to the features as to supplying/overflow/liquid current providing the uniformly dispersed air bubbles over the entire target surface and forming the oxidizing atmosphere and reducing atmosphere as claimed, these would be suggested as discussed Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, even if the motivation for combining is desire for plating without bumps and unevenness and for more uniform plating these would be valid reasons for combining the references.   The same further reducing atmosphere/oxidizing atmosphere effect would still occur giving the same resulting process.  Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  While Yoshioka would catalyze areas where plating desired (such as recesses, holes) and plating is indicated as only occurring on these areas, the Examiner notes that as described in applicant’s specification, applicant indicates starting with a substrate with catalyst only in recesses to plate only recesses (holes/trenches) as in Yoshioka (note applicant’s Figures 3C-4B and specification at 0055-0074).  Applicant’s claims would not prevent such catalyst use.   The reason for providing the oxygen diffusion with Yoshioka would be for even coating with uniform plating where the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718